Mb. Justice MacLeaby,
after making the above statements of facts, delivered the opinion of the court as follows:
The only appeal submitted for the decision of this Supreme Courtis the appeal in cassation from the judgment rendered in the present suit, and allowed by the District Court of San Juan; for the other appeal, likewise in cassation, from the order of .September 1, 1900, was denied by the District Court of San Juan on March 5 last, and from said denial the remedy of complaint has not been resorted to.
Although the appeal in cassation allowed from the judgment entered, should be considered as an .appeal pursuant to the act of the Legislative Assembly approved March 12, 1903, changing this Supreme Court from a court of cassation to a court of appeals such remedy, even as an appeal, will not lie according to law, for pursuant to Rule 78 of General Order No. 118, series of 1899, not repealed by aforesaid Act, *377inasmuch as the value of the property in litigation does not exceed four hundred dollars, as admitted by the party appellant, we adjudge that we should declare and do declare that the appeal in cassation, now appeal, taken by Damián Díaz from the judgment rendered in the suit, cannot be decided, and impose costs upon appellant. This decision is ordered to be communicated and the record returned to the District Court of San Juan, that due effect' may be given thereto.
Chief Justice Quiñones and Justices Hernández and Sulz-bacher, concurred.
Mr. Justice Figueras did not sit at the hearing of this case.